Luke, J.
1. "Where a passenger purchases a through ticket over a line of railroads, having a coupon attached for each road, and checks his baggage through to his destination, if upon his arrival it is found to be lost, he may hold the last road of the line responsible therefor, whether the last road actually received the baggage or not. Savannah, Florida & Western Ry. v. McIntosh, 73 Ga. 532.”
2. In response to a question certified by this court, the Supreme Court, in rendering the decision set out above (149 Ga. 650, 101 S. E. 769), reviewed and reaffirmed the ruling announced in Savannah, Florida & Western Ry. v. McIntosh, supra; and that decision being controlling in this case, the judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.

Broyles, O. J., and Bloodworth, J., concur.